                                                               UNITED STATES DISTRICT COURT
                                                                 DISTRICT OF CONNECTICUT

    NICOLE CHASE,                                                          :
         Plaintiff,                                                        :
                                                                           :         No. 3:18-CV-00683 (VLB)
                 v.                                                        :
                                                                           :
    NODINE’S SMOKEHOUSE, INC.,                                             :          April 3, 2019
    CALVIN NODINE, TOWN OF CANTON,                                         :
    JOHN COLANGELO, ADAM GOMPPER,                                          :
    MARK J. PENNEY, CHRISTOPHER                                            :
    ARCIERO,                                                               :
         Defendants.                                                       :
                                                                           :


                                                    MEMORANDUM OF DECISION GRANTING
                                                    MOTION TO AMEND COMPLAINT [DKT. 78]


              Now before the Court is Plaintiff’s motion for leave to amend her Complaint to

replead her equal protection claim against Defendants Colangelo and Gompper in their

personal capacity. On January 22, 2019, the Court granted in part and denied in part the

Town Defendants’ Motion to Dismiss Plaintiff’s claims against them.1 See [Dkt. 66 (Mem.

of Decision on Mot. to Dismiss)]. The Court dismissed Plaintiff’s equal protection claims,

holding that Plaintiff had failed to plead similarly situated but differently treated

comparators as required for the selective enforcement equal protection claim put forth.

Plaintiff now seeks to replead an equal protection claim alleging that Defendants

Colangelo and Gompper refused to properly investigate and prosecute her sexual assault

complaint because she is a woman. For the following reasons, the motion is granted.



                                                            
1
 The Court upheld Plaintiff’s § 1983 personal capacity and state and common law claims
for false arrest and malicious prosecution and her intentional infliction of emotional
distress claim. [Dkt. 66 (Mem. of Decision on Motion to Dismiss)].
                                                                               1
                                       Background

      Plaintiff filed her Complaint in Connecticut Superior Court on April 10, 2018.

Defendants Town of Canton, John Colangelo, Adam Gompper, Mark Penney, and

Christopher Arciero (the “Town Defendants”) removed the case to the District Court for

the District of Connect on April 20, 2018. See [Dkt. 1 (Notice of Removal and Compl.)]. In

their Joint Rule 26(f) Report, the parties agreed Plaintiff’s deadline to amend the

complaint was July 16, 2018. See [Dkt. 25 (Joint Rule 26(f) Report) at 5].

      Plaintiff’s Complaint alleged that Defendant Calvin Nodine, the owner of Nodine’s

Restaurant where Plaintiff worked, sexually assaulted her, including forcing her to

perform oral sex on him on May 16, 2017. The Complaint further alleged that, when

Plaintiff reported the assault to the Canton Police, they disbelieved her claim, failed to

adequately investigate the allegations, and ultimately arrested her for making a false

statement pursuant to a warrant issued on the basis of a false and incomplete warrant

affidavit. Plaintiff brought claims for false arrest, malicious prosecution, denial of equal

protection, denial of substantive due process, intentional infliction of emotional distress,

and negligent infliction of emotional distress against the Town Defendants.

      On July 24, 2018, the Town Defendants moved to dismiss all claims against them.

See [Dkt. 34 (Mot. to Dismiss)]. The Court upheld Plaintiff’s § 1983 false arrest and

malicious prosecution claims against Defendants Colangelo and Gompper in their

personal capacity, as well as the state and common law false arrest, malicious

prosecution, and intentional infliction of emotional distress claims. [Dkt. 66]. The Court

dismissed Plaintiff’s claims for equal protection and substantive due process against the

Town Defendants in their individual and official capacities. In the decision, the Court



                                             2
granted Plaintiff leave to replead her Monell claims against the Town Defendants in their

official capacities to the extent Plaintiff could allege sufficient factual support.

      Plaintiff now seeks leave to include a renewed equal protection claim against

Defendants Colangelo and Gompper in their personal capacity. See [Dkt. (Mot. to Amend

Compl.)].

                                         Discussion

       Federal Rule of Civil Procedure 15(a)(2) provides that the court should freely give

leave to amend pleadings when justice so requires.                The Supreme Court has

emphasized that this mandate is to be heeded. Foman v. Davis, 371 U.S. 178, 182 (1962).

“In the absence of any apparent or declared reason—such as undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, futility of amendment, etc.—the leave sought should, as

the rules require, be ‘freely given.’” Id. The grant or denial of leave to amend is within

the discretion of the district court. Id. Thus, “[t]he court plainly has discretion . . . to

deny leave to amend where the motion is made after an inordinate delay, no satisfactory

explanation is offered for the delay, and the amendment would prejudice the defendant.”

Cresswell v. Sullivan & Cromwell, 922 F.2d 60, 72 (2d Cir. 1990).

      The court should determine whether the proposed amendment will be “futile in

effect” and, if so, amendment will not be allowed. See Rucciuti v. New York City Transit

Authority, 941 F.2d 119, 123 (2d Cir. 1991). “[L]eave to amend will be denied as futile only

if the proposed new claim cannot withstand a 12(b)(6) motion to dismiss.” Milanese v.

Rust-Oleum Corp., 244 F.3d 104, 110 (2d Cir. 2001) (citing Forman v. Davis, 371 U.S. 178,



                                              3
182 (1962)). A party opposing a motion to amend has the burden of proving that such

amendment would be futile. Sokolski v. Trans Union Corp., 178 F.R.D. 393, 396097

(E.D.N.Y. 1998).

      The Town Defendants object to Plaintiff’s proposed Count Eighteen alleging an

equal protection claim on a theory of discriminatory denial of police protective services.

See [Dkt. 81 (Opp’n Mot. Amend Compl.) at 1]. Specifically, the Town Defendants argue

that amendment would be futile and highly prejudicial to them.

   A. Amendment Is Not Futile

      Plaintiff contends that the proposed amended complaint alleges sufficient facts to

support a claim for discriminatory denial of police protective services. See [Dkt. 79 at 3-

4]. To state such a claim, Plaintiff need not plead disparate treatment of similarly situated

individuals. Pyke v. Cuomo, 258 F.3d 107, 108-09 (2d Cir. 2001). Rather, a plaintiff alleging

that a facially neutral law or policy has been applied in an unlawfully discriminatory

manner must allege facts supporting a plausible inference that discriminatory intent was

a motivating factor behind the denial of police protection. Id. at 110; White v. City of New

York, 206 F. Supp. 3d 920, 931-32 (S.D.N.Y. 2016). Plaintiffs may allege discriminatory

intent via evidence of animus on the part of individual officers, including pointing to

demeanor and specific statements. See White, 206 F. Supp. 3d at 932.

      Plaintiff’s proposed amended complaint alleges that Connecticut State Laws and

Canton Police Department Procedures require the police to provide protective services

in a fair and impartial manner. See [Dkt. 78-2 (Proposed Am. Compl.) at ¶¶ 179-82]. It

further alleges that Defendants Colangelo and Gompper denied Plaintiff these services

based on their discriminatory animus towards Plaintiff on account of her sex. Id. at ¶ 177.



                                             4
Plaintiff alleges that specific statements made by Defendants Colangelo and Gompper in

reports and during interviews as well as their demeanor evidence their discriminatory

animus. Id. at ¶¶ 178-83. For example, Plaintiff alleges that, after telling Defendant

Gompper that Defendant Nodine had pulled her into the men’s restroom, exposed himself

to her, and told her to perform oral sex on him (at which point she was able to run away),

Defendant Gompper said he believed hers was a “sexual harassment” complaint and

merely a civil matter. Plaintiff alleges that Defendant Gompper’s report of the interview

with Plaintiff mocked her story by putting certain phrases in quotations—“VICTIM gave

Calvin Nodine ‘oral’; worked her ‘butt off’; she wasn’t ‘getting sex’ at home; he was ‘hard’

again.” Id. at ¶ 178. Plaintiff alleges that Defendant Colangelo was cold and dismissive

of Plaintiff during her interview but friendly and jocular with Defendant Nodine during his

interview—asking “what’s this girl’s deal,” recharacterizing Plaintiff’s allegations of

sexual assault and harassment against Defendant Nodine as “flirting,” and showing his

disdain for the case by saying he knew Defendant Nodine was not a “menace to society”

and that there was no need to “track down every lead.” Id. Even further, Plaintiff alleges

that, during the Nodine interview, Detective Colangelo set out a plan to “turn the tables”

on Plaintiff and bragged about flipping a prior sexual assault case on the victim by

bringing a false statement case against her. Id. at ¶¶ 179-80. These facts sufficiently

allege that Defendants declined Plaintiff police protective services. Further, they support

an inference that Defendants’ denial of protective service to Plaintiff was motivated by

discriminatory animus.

      Defendants contend that the Court should deny leave to amend because the facts

alleged do not “support a policy or custom of the defendants to provide less police



                                             5
protection to victims of sexual assault or to women than to men.” [Dkt. 81 at 8]. But that

is just one way to support an equal protection claim. See Pyke, 258 F.3d at 110 (“A

plaintiff could point to a law or policy that expressly classifies persons on the basis of

race. Or, a plaintiff could identify a facially neutral law or policy that has been applied in

an intentionally discriminatory manner. A plaintiff could also allege that a facially neutral

statute or policy has an adverse effect and that it was motivated by discriminatory

animus.” (quoting Brown v. Oneonta, 221 F.3d 329, 337 (2d Cir. 2000)). A plaintiff may,

alternatively, support her equal protection claim by alleging “that a facially neutral law or

policy has been applied in an intentionally discriminatory [] manner,” see id. at 110, as

Plaintiff has done here.

      Defendants also vaguely suggest that the Supreme Court established in DeShaney

v. Winnebago County. Department of Social Services, 489 U.S. 189 (1989), that the police

do not have such an affirmative duty to protect. Id. at 8-9. In DeShaney, the Court

analyzed a claim by a minor that the State deprived him of his liberty interest in freedom

from unjustified intrusions on personal security by failing to provide him with adequate

protection from his father’s violence. 489 U.S. at 195. The Court explained that “the Due

Process Clauses generally confer no affirmative right to governmental aid, even where

such aid may be necessary to secure life, liberty, or property interests of which the

government itself may not deprive an individual.” Id. at 196. Here, Plaintiff is not claiming

that Defendants deprived her of due process by failing to protect her from Defendant

Nodine. Rather, she alleges that Defendants chose not to take her complaint against

Defendant Nodine seriously because she was a woman making a sexual assault

complaint. As the DeShaney Court explained, “[t]he State may not . . . selectively deny



                                              6
its protective services to certain disfavored minorities without violating the Equal

Protection Clause.” Deshaney, 489 U.S. at 197 n.3 (citing Yick Wo v. Hopkins, 118 U.S.

356 (1886)). This means that the police may not choose to shirk their duty to pursue a

criminal sexual assault complaint because of some animus against women who make

such claims. See White, 206 F. Supp. 3d at 931 (on a motion to dismiss, upholding equal

protection claim based on allegation “that police refused to take [plaintiff’s] complaints

after learning that he is a transgender man”). Plaintiff’s proposed amended complaint

alleges sufficient facts to support such a claim. As such, amendment would not be futile.

   B. Defendants Are Not Prejudiced by Amendment

      The Town Defendants argue that the Court should deny Plaintiff leave to amend

because doing so would subject them to undue prejudice. [Dkt. 81 at 6-7]. First, the Town

Defendants cite the time and cost already expended in prosecuting their Motion to

Dismiss and the concern that they would be denied the opportunity to move to dismiss

the new claim due to lack of time in the schedule. Id. at 6. Second, the Town Defendants

suggest that they tailored discovery requests to Plaintiff’s selective enforcement theory

of liability and assertion of a new equal protection theory of liability at this stage denies

them fair notice of the basis for Plaintiff’s claim and the opportunity to investigate and

seek discovery on that claim. Id. at 7. The Court finds these arguments to be specious.

      Plaintiff originally pled denial of equal protection claims setting out alleged facts

as to the disparate treatment she received in reporting her sexual assault complaint to

the Canton Police Department because of her sex. See [Dkt. 1, Compl. at ¶¶ 248-266].

Plaintiff did not limit her equal protection claim to a selective enforcement theory of

liability. Defendants’ Motion to Dismiss posited that the claims “appear[] to be based



                                             7
upon selective enforcement or adverse enforcement” before proceeding to argue that

Plaintiff had failed to allege the required comparators and therefore failed to state a claim.

[Dkt. 34-1 (Mem. in support of Mot. to Dismiss) at 12]. If Defendants were so confused as

to the nature of the claim, they could have moved for a more definite statement of the

claim. Instead, it seems they sought to use any perceived ambiguity to their favor.

Indeed, Defendants may have chosen to argue for dismissal of the equal protection

claims on those theories because they required Plaintiff to plead comparators, which she

had not sufficiently done. Plaintiff adopted and defended the selective enforcement

theory in her opposition to the motion to dismiss.         But selective enforcement and

discriminatory denial of protective services are two sides of the same equal protection

coin, especially in the context of this case. The Court finds that the Complaint provided

Defendants adequate notice of the equal protection claim under an unspecified theory of

liability such that Defendants are not prejudiced here. Defendants knew of the alleged

facts forming the basis of the equal protection claim, regardless of the specific theory of

liability later assigned to it.

       Further, in large part, the same evidence and facts relevant to the new theory were

also relevant to the prior theory. The discovery already conducted regarding the equal

protection claim will be similarly relevant to the renewed equal protection claim. Should

Defendants see a need for additional discovery on the renewed claim, they have the

opportunity to seek such information (and indeed suggest they are already planning to

do so during Plaintiff’s deposition, see [Dkt. 81 at 7]) as discovery does not close until

June 3, 2019. Additionally, nothing is stopping Defendants from filing a motion to dismiss

the renewed equal protection claim, should they believe one is merited.



                                              8
                                       Conclusion

      For the foregoing reasons, the Court GRANTS Plaintiff’s Motion to Amend the

Complaint, [Dkt. 78]. Plaintiff is instructed to refile the amended complaint attached to

her motion on the docket as the operative Amended Complaint.



IT IS SO ORDERED.

                                                 ________/s/______________
                                            Hon. Vanessa L. Bryant
                                            United States District Judge



Dated at Hartford, Connecticut: April 3, 2019




                                            9
